Citation Nr: 1107256	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder ("PTSD"), 
depression, anxiety attacks and memory loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Columbia, South Carolina in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1981 to June 1984 and from September 
1987 to August 1991, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for appellate 
review.

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in March 2006.  See 
March 2006 BVA hearing transcript.  Subsequently, the Board 
remanded the case for further development in July 2007.  Although 
the case has been returned to the Board for further review, the 
Board finds that additional development of the appellant's 
psychiatric disorder claim is once again necessary in light of a 
recent amendment to VA's adjudication regulations governing 
service connection for PTSD.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  As such, this 
appeal must be REMANDED once again to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and inform him that further action is 
required on his part.  


REMAND

As discussed in the Board previous decision, the appellant seeks 
service connection for an acquired psychiatric disorder that he 
believes manifested post-service as a result of his experiences 
in service.  See July 2007 BVA decision.  In this regard, the 
appellant alleges that he has developed PTSD as a result of his 
experiences during the time period from January 1991 to April 
1991 while serving in the Persian Gulf as a chemical operations 
specialist with the 63rd Chemical Company of the 101st Airborne 
Division.  See appellant's statements; October 2003 response to 
PTSD questionnaire; March 2006 BVA hearing testimony.  
Specifically, the appellant asserts that when Operation Desert 
Storm began on January 17, 1991, he went with his company and 
division into Iraq, where he felt a tremendous threat from Iraqi 
chemical and biological agents.  March 2006 BVA hearing 
transcript, p. 4.  In essence, he reported that while in the Gulf 
War Theatre of Operations, he feared for his life all of the 
time. Id.  Based upon the foregoing, he contends that service 
connection for PTSD should be granted.  Alternatively, it appears 
the appellant has raised the argument that he has developed an 
acquired psychiatric disorder other than PTSD secondary to his 
service-connected fibromyalgia, although the Board notes that 
fibromyalgia is evaluated based on widespread musculoskeletal 
pain and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010) (emphasis added).  
See January 2003 statement in support.  In any event, although 
such symptoms are contemplated by the current fibromyalgia 
rating, the Board must consider whether the appellant has an 
acquired psychiatric disorder other than PTSD that is independent 
of the symptoms related to fibromyalgia.

For the record, the medical evidence in this case reveals that 
the appellant has been diagnosed since service with mental health 
disorders that have included PTSD (see VA medical records dated 
in March 2003; private medical records dated in September 2003, 
July 2004; see also VA medical records dated in June 2004 and 
January 2008 that indicate questionable PTSD symptomatology), a 
mood disorder (see private medical records dated in September 
2003), depression nos (see August 2003 VA medical records; 
private medical records dated in December 2003), major depressive 
disorder (see VA medical records dated in March 2003, June 2004, 
August 2005 and February 2008), schizoaffective disorder (see 
June 2004, July 2004 and June 2008 VA medical records) and 
"psychiatric disease" (see June 2009 VA medical records).  

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may also be granted for certain chronic 
diseases, such as psychosis as that term is defined in 38 C.F.R. 
§ 3.384, when such disease is manifested to a compensable degree 
within one year of separation from service and the veteran 
seeking service connection had continuous service for 90 days or 
more during a period of war or after December 31, 1946.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.384 (2010).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2010). 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448; see also 71 Fed. Reg. 52744-47 (Sept. 
7, 2006) (the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006).  

In order to establish service connection for PTSD, a claimant 
must generally submit: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders ("DSM-IV")); (2) a link, 
established by medical evidence, between the veteran's current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f).  For the record, the DSM-IV criteria for a diagnosis 
of PTSD include (among other things) the exposure to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  See DSM-IV, Diagnostic Code 
309.81.  In adjudicating a claim for PTSD, if VA determines that 
the veteran seeking service connection engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  No further development or 
corroborative evidence is required, provided that the claimed 
stressor is "consistent with the circumstances, conditions, or 
hardships of the veteran's service."  Id.  If, however, VA 
determines that the veteran did not engage in combat with the 
enemy or that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to establish 
the occurrence of the alleged stressor.  See, e.g., Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

An exception to the above-referenced rule consists of a recent 
amendment to VA's adjudication regulations governing service 
connection for PTSD.  During the pendency of this appeal, 
effective July 13, 2010, VA amended its PTSD regulations by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The 
provisions of this amendment apply to applications for service 
connection for PTSD that, among others, were appealed to the 
Board before July 13, 2010 but have not been decided by the Board 
as of July 13, 2010 (as is the situation in this case).  The 
final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph 
(f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  For purposes of the amended 38 C.F.R. § 
3.304(f)(3), the PTSD stressor claimed must include "fear of 
hostile military or terrorist activity," which is defined as 
follows:

[T]hat a veteran experienced, witnessed or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, rocket 
or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness or 
horror.

Id.

The Board observes that the appellant's service personnel records 
confirm that he was a chemical operations specialist with the 
63rd Chemical Company of the 101st Airborne Division stationed in 
Saudi Arabia from September 1990 to April 1991.  See service 
personnel records; DD Form 214.  Evidence in the claims file also 
indicates that the appellant had 258 days of service in the Gulf 
War Theater of Operations.  See March 1999 letter from the RO to 
the appellant.  Lastly, military information available to the 
public reveals that the 63rd Chemical Company accompanied the 
101st Airborne Division when it was deployed first to Saudi 
Arabia and then to Kuwait and Iraq during Operation Desert Storm.  
See www.globalsecurity.org/military.  While none of the above-
referenced evidence confirms that the appellant was engaged in 
actual combat with the enemy during his period of service during 
the Gulf War warranting the application of 38 U.S.C.A. 
§ 1154(b), nor does the appellant contend that he was engaged in 
combat, this evidence arguably raises the question of whether the 
appellant's experiences from January 1991 to April 1991 involved 
a "fear of hostile military or terrorist activity" as that term 
has been defined in the recently amended 38 C.F.R. § 3.304(f).  
See, e.g., service records; March 2006 BVA hearing transcript, p. 
13 (the appellant testified that he never encountered the enemy 
during his period of service in the Persian Gulf War).  

In evaluating the appellant's alleged stressor event of fearing 
for his life while being stationed in Saudi Arabia and 
subsequently entering Iraq in January 1991 with the 63rd Chemical 
Company of the 101st Airborne Division once war was declared in 
the Persian Gulf, the Board finds that if the appellant's 
statements are taken at face-value, they reflect a situation in 
which the appellant was confronted with an event that involved 
threatened death or serious injury to himself; and his response 
to the event involved a psychological state of fear and 
helplessness.  In this regard, the Board finds that after 
reviewing the overall evidence of record that the appellant not 
only appears competent to report the experiences he had during 
his service in the Gulf War, but his statements and testimony 
appear to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  In 
addition, the Board finds that the appellant's alleged stressor 
is consistent with the places, types, and circumstances of the 
appellant's service to the extent that his service records 
confirm that he was a chemical operations specialist with the 
63rd Chemical Company of the 101st Airborne Division stationed in 
Saudi Arabia from September 1990 to April 1991 and served in the 
Gulf War Theater of Operations for 258 days.  See personnel 
records; March 1999 letter from the RO to the appellant.  Lastly, 
the Board finds that a review of the claims file fails to reveal 
any evidence, much less evidence that is clear and convincing, 
that the appellant did not serve in Iraq during the Persian Gulf 
War as he has reported.  See Stressor Determinations for 
Posttraumatic Stress Disorder, supra (emphasis added); see also 
November 2004 reply from USASCRUR (USASCRUR indicated that it 
reviewed the 63rd CM Co. Saudi Arabia Campaign History for August 
1990 to April 1991 but needed additional information as to the 
appellant's specific locations during this time frame in order to 
research the appellant's alleged stressor events; a review of the 
record reveals no follow-up actions by the RO to obtain the 
requested information).  

Given the foregoing, the Board finds that reasonable doubt should 
be resolved in the appellant's favor in terms of his statements 
regarding his experiences of supporting the 101st Airborne 
Division during the Persian Gulf War.  As such, the crux of the 
appeal rests on whether the appellant has now (or has had in the 
past) a confirmed diagnosis of PTSD that is adequately supported 
by the stressor events he has reported and symptomatology related 
to those events.  Therefore, VA's duty to assist extends to 
remanding this claim once more for the purpose of affording the 
appellant a VA psychiatric examination.  The purpose of this 
examination is to determine whether the appellant's 
symptomatology meets the diagnostic criteria for PTSD under DSM-
IV and, if so, whether this diagnosis is linked to his 
experiences during the Persian Gulf War from January 1991 to 
April 1991, or whether he has another acquired psychiatric 
disorder related to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f), 4.125.  
  
Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand decision in full, the 
RO should afford the appellant a VA psychiatric 
examination with a VA psychiatrist or psychologist, 
or a psychiatrist or psychologist with whom VA has 
contracted, for the purpose of determining if the 
appellant meets the diagnostic criteria for PTSD as 
defined by the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
and/or another acquired psychiatric disorder.  If the 
appellant is diagnosed with PTSD, the examiner should 
be asked to provide an opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the appellant's PTSD is causally 
linked to the assumed in-service stressful events 
purported by the appellant to have occurred during 
his period of service in the Persian Gulf War.  See 
Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).  If the 
appellant is diagnosed with an acquired psychiatric 
disorder other than PTSD, the examiner is asked to 
provide an opinion as to whether any diagnosed 
acquired psychiatric disorder is at least as likely 
as not independent of the symptoms associated with 
the appellant's  service-connected fibromyalgia, and 
at least as likely as not etiologically related to 
the appellant's military service.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5025 (fibromyalgia is 
evaluated based on widespread musculoskeletal pain 
and tender points, with or without associated 
fatigue, sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms (emphasis 
added)).  

The appellant's claims folder in its entirety must be 
provided to the VA examiner for review.  The 
psychiatric evaluation must include a review of the 
appellant's history and current complaints, the lay 
statements contained in the claims file, as well as a 
comprehensive mental status evaluation and any tests 
deemed as necessary.  The medical examiner is advised 
that the term "as likely as not" does not mean 
within the realm of possibility.  Rather, it means 
that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is 
medically sound to find in favor of causation as to 
find against causation.  More likely and as likely 
support the contended causal relationship; less 
likely weighs against the claim.  Rationales 
supporting the examiner's opinions will be very 
helpful to the Board.  

2.  When the requested development has been 
completed, the RO should review the case again based 
on the additional evidence.  If the benefit sought is 
not granted, the RO should furnish the appellant and 
his representative with a Supplemental Statement of 
the Case; and should give the appellant a reasonable 
opportunity to respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


